ETHAN ALLEN INTERIORS INC. AND SUBSIDIARIES Exhibit 32.2 SECTION 1 I, Corey Whitely, hereby certify that the September 30, 2014 Quarterly Report on Form 10-Q as filed by Ethan Allen Interiors Inc. (the "Company"), which contains the Company's financial statements, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)) and that information contained in such Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Corey Whitely Executive Vice President Administration, (Corey Whitely) Chief Financial Officer and Treasurer October 30, 2014
